Sweeney, J.,
concurring. While I wholeheartedly concur in the majority’s judgment in this cause, I believe that this court is remiss in not adopting Section 339 of 1 Restatement of the Law 2d, Torts (1965) 197, Artificial Conditions Highly Dangerous to Trespassing Children. As stated in my dissent in Elliott v. Nagy (1986), 22 Ohio St. 3d 58, 62, the anachronistic rule of law enunciated in Railroad Co. v. Harvey (1907), 77 Ohio St. 235, should be absolutely rejected in light of present-day realities. In fact, the Harvey holding was widely criticized even at the time of its inception, as evidenced by Justice R. M. Wanamaker’s enlightened concurring opinion in Ziehm v. Vale (1918), 98 Ohio St. 306, 313-315. Hopefully, the majority opinion today will presage the eventual obliteration of the ill-conceived Harvey rationale, thereby putting Ohio into the mainstream of tort law, along with the overwhelming majority of courts throughout this nation. As of this time, Ohio is one of only three states that mysteriously fail to recognize the fairness of the “attractive nuisance” doctrine. See Comment, The Restatement’s Attractive Nuisance Doctrine: An Attractive Alternative for Ohio (1985), 46 Ohio St. L. J. 135.
Unfortunately, until a firm majority recognizes the harsh folly inherent in the Harvey decision, this court will be forced to perpetrate and invent new distinctions without differences as it has today.